DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Claims 1, 3, 5-7, 9, 11, 13, 14, 16, 17, 20-22, 24, 25, 28, 29, 35 and 36 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 16, 20, 24 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusashima et al. (US 2019/0132896).
Regarding claim 1, Kusashima discloses a method for user equipment (UE) capability negotiation, comprising: 
reporting, by a UE to a network, individual capabilities of the UE for respective radio access networks in multiple systems (UE may send terminal device capability [UECapabilityInformation] message to a base station [e.g. capability for LTE, NR, and/or RAT]  [0228]. The terminal device individual capability of LTE [see 0231-0234] and the individual capability of NR [see 0235-0240; 0244]) and a merged capability of the UE for all radio access networks in the multiple systems (UE may send terminal device capability of dual communication [DC] support LTE-NR [0235; 0243]) wherein the merged capability comprises: 
band combinations supportable by the UE for the all radio access networks in the multiple systems and a capability parameter corresponding to each band (a combination of support bands in which a combination of a first band and a second band is set, a parameter indicating that only LTE, only NR or both LTE and NR is supported [0243; 0248]), and 
the multiple systems comprise a 5th Generation (5G) new radio (NR) communication system (the dual communication comprises NR communication [see Fig. 1; one LTE cell and two NE cells are set]).

Regarding claim 9, Kusashima discloses a method for user equipment (UE) capability negotiation, comprising: 
(Fig. 17: a base station transmits a terminal device capability inquiry message to the terminal device [0228]), a UE to report individual capabilities of the UE for respective radio access networks in multiple systems (UE may send terminal device capability [UECapabilityInformation] message to a base station [e.g. capability for LTE, NR, and/or RAT]  [0228]. The terminal device individual capability of LTE [see 0231-0234] and the individual capability of NR [see 0235-0240; 0244]) and a merged capability of the UE for all radio access networks in the multiple systems (UE may send terminal device capability of dual communication [DC] support LTE-NR [0235; 0243]),
 wherein the merged capability comprises: band combinations supportable by the UE for the all radio access networks in the multiple systems and a capability parameter corresponding to each band (a combination of support bands in which a combination of a first band and a second band is set, a parameter indicating that only LTE, only NR or both LTE and NR is supported [0243; 0248]), and
  the multiple systems comprise a 5th Generation (5G) new radio (NR) communication system (the dual communication comprises NR communication [see Fig. 1; one LTE cell and two NE cells are set]).

Regarding claims 5 and 20,  Kusashima  discloses wherein the reporting, by the UE to the network, the individual capabilities of the UE for the respective radio access networks in the multiple systems and the merged capability of the UE for all radio access networks in the multiple systems comprises: -2-reporting, by the UE to the network, the individual capabilities of the UE for the respective radio access networks in the multiple systems and the merged capability of the UE for all the radio access networks in the multiple systems (UE may send terminal device capability [UECapabilityInformation] message to a base station [e.g. capability for LTE, NR, and/or RAT]  [0228]. The terminal device individual capability of LTE [see 0231-0234] and the individual capability of NR [see 0235-0240; 0244]), in response to triggering from a master base station (Fig. 17: a base station transmits a terminal device capability inquiry message to the terminal device [0228]).

Regarding claim 16, Kusashima discloses user equipment (UE) (Fig. 9, terminal device 2), comprising: a processor (processing unit 201); and a transceiver configured to receive and transmit data under control of the processor (processing unit 201 generates control information to control the receiving unit 205 and the transmitting unit 207 [0132]).

Regarding claim 24, Kusashima discloses a base station, comprising: a processor (Fig. 8; base station comprises a processing unit 101) configured to execute the method for UE capability negotiation according to claim 9; and a transceiver configured to receive and transmit data under control of the processor ( the processing unit 101 generates control information to control the receiving unit 105 and the transmitting unit 107 [0112]).

Regarding claim 36, Kusashima discloses wherein a capability parameter corresponding to each band of the 5G NR communication system (the dual communication comprises NR communication [see Fig. 1; one LTE cell and two NE cells are set]) comprises a multiple input multiple output (MIMO) parameter (Figs. 8 and 9 shows a base station and a terminal device comprising MIMO antenna [0267, 0282]. The demodulating unit of 1053/2053 performs separating and demodulation of a MIMO multiplexed uplink/downlink channel [0124; 0143]).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 11, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Kim et al. (US 2018/0198502).
Kusashima discloses all the claim limitations as stated above, except for wherein the capability parameter corresponding to each band is identified by an index; and wherein a specific parameter value corresponding to each index is defined in an individual capability of the UE for each radio access network.
Kim teaches method and deice for determining rank-related information in wireless communication system. More specifically Kim teaches that after enquiring UE capability, an eNB receive a UE capability information message [0114], The UE capability information message may include information on the frequency band combinations supported by the UE 0059]. The supported band combination may include one or more band combination parameters, and a band combination parameter may correspond to a frequency band combination supported by the UE [0060]. The band parameters per band may include a frequency band indicator indicating the corresponding band [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kusashima with the teaching of Kim for the purpose for determining rank-related information between a UE and an eNB [0007]

Claims 7, 14, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Himayat et al. (US 2015/0350988).
Kusashima discloses all the claim limitations as stated above, except for receiving, by the UE, a changed radio parameter sent from a master base station, wherein when a radio parameter needs to be changed, a secondary base station triggers a negotiation to determine the changed radio parameter.
Himayat teaches an integrated WLAN/WWAN radio access technology architecture in which signaling used to control the integration of the WLAN/WW AN architecture is performed over radio resource control plane. More specifically, Himayat teaches when eNB 136 determines that an additional bearer is to be established over the WLAN, eNB 136 may transmit and RRC connection Reconfiguration message to UE 110. The RRC connection Reconfiguration message may include parameters relating to the configuration of the bearer for the WLAN. The RRC connection Reconfiguration message may periodically be exchanged between eNB 1.36 and UE 110 to update the parameters relating to the configuration of the bearer(s) for the W LAN [0112].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kusashima with the teaching of Himayat in order to provide improve user experience over unlicensed spectrum [0015].

Claims 6, 13, 14, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of LEE et al. (US 2019/0215886).

reporting, by a UE to a network, individual capabilities of the UE for respective radio access networks in multiple systems (UE may send terminal device capability [UECapabilityInformation] message to a base station [e.g. capability for LTE, NR, and/or RAT]  [0228]. The terminal device individual capability of LTE [see 0231-0234] and the individual capability of NR [see 0235-0240; 0244]) and a merged capability of the UE for all radio access networks in the multiple systems (UE may send terminal device capability of dual communication [DC] support LTE-NR [0235; 0243]). Kusashima discloses that a base station device 1 can be connected with another base station device by means of an X2 interface [0041]. However, Kusashima does not expressly disclose receiving, by the UE, a radio parameter sent from a master base station; wherein the radio parameter is a radio parameter of a secondary link configured by a secondary base station based on capability indicating information recommended by the master base station, and the radio parameter from the secondary base station is forwarded to the UE via the master base station; wherein the capability indicating information is recommended to the secondary base station by the master base station based on at least one of the merged capability of the UE for all the radio access networks in the multiple systems reported by the UE, a radio network condition of the master base station and a radio resource management strategy of the master base station; and wherein when recommending the capability indicating information to the secondary base station, the master base station forwards, to the secondary base station, an individual capability of the UE for a radio access network to which the secondary base station belongs, the individual capability of the UE for the radio access network to which the secondary base station belongs being reported by the UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kusashima with the teaching of Lee in order to handle a conflict configuration form a master node and a secondary node in dual connectivity [0001].

Regarding claims 6, 13, 14 and 28, Kusashima discloses all the claim limitation as stated above. Further, Kusashima discloses that a base station device 1 can be connected with another base station device by means of an X2 interface [0041]. LEE teaches method and apparatus for a user equipment supporting dual connectivity [DC] with a master node and a secondary node. More specifically, LEE teaches that the master node and the secondary node may coordinate the UE capability via X2 interface. Fig. 6, step 3, shows the master and secondary nodes coordinate the configurations via full RAT specific configuration [0069]. The master node requests the secondary node to configure aggregation on NE side wile it can ensure a certain achievable throughput [0076]. The secondary configuration request message may contain all elements of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kusashima with the teaching of Lee in order to handle a conflict configuration form a master node and a secondary node in dual connectivity [0001].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9, 11, 13, 14, 16, 17, 20-22, 24, 25, 28, 29, 35 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 25, 2021